Citation Nr: 0000629	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the fifth metatarsal of the left foot.

2.  Entitlement to an increased evaluation for a disability 
of the cervical segment of the spine, currently rated as 10 
percent disabling.

3.  Entitlement to compensable evaluation for "right tennis 
elbow", also described as osteochondritis dissecans of the 
capitellum of the right elbow with multiple intra-articular 
loose bodies, prior to October 21, 1996.

4.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the capitellum of the right 
elbow with multiple intra-articular loose bodies after 
October 20, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977, and from October 1983 to November 1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  In that decision 
service connection was granted for degenerative disease of 
the cervical spine, right tennis elbow, and the residuals of 
a fracture of the left fifth metatarsal.  All three 
conditions were assigned a noncompensable evaluation.  

In February 1996, the Board remanded the claim to the RO for 
the purpose of obtaining additional medical information.  The 
Board also requested clarification of the issues being 
appealed by the veteran.  Although the medical information 
has since been obtained and has been included in the claims 
file for review, it is the opinion of the Board that there is 
still some uncertainty as to what issues the veteran is 
appealing.  Thus, to ensure that the VA has met its duty to 
assist the veteran in the development of his claim, the Board 
will specifically address the clarification enigma in the 
Remand portion of this decision.  The Board would add that as 
a result of the requested additional information, the VA 
granted a 10 percent disability rating the veteran's neck 
condition.  It also assigned a 10 percent rating for the 
right elbow condition.  VA Form 21-6796, Rating Decision, 
September 11, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Residuals of fracture of the fifth metatarsal are 
currently asymptomatic.

3.  Residuals of the veteran's cervical segment of the spine 
injury include some limitation of motion, degenerative 
disease, pain, and minimal narrowing of disk space.

4.  Examination of the veteran's right elbow reveals no 
tenderness upon palpitation and does not have any restriction 
of motion.

5.  Per an August 1996 medical evaluation, the veteran 
experiences pain on movement of the right elbow along with 
some functional limitations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a fracture of the fifth metatarsal of the left 
foot  have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5284 (1999).

2.  The criteria for an evaluation of 30 percent for a 
disability of the cervical segment of the spine have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5290 (1999).

3.  The criteria for a compensable evaluation for a right 
elbow condition, prior to October 21, 1996, have not been 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5003, 5024, 5206, 5207, and 5213 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a right elbow condition, after October 20, 1996, have not 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5003, 5024, 5206, 5207, and 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As reported, the veteran was awarded service connection for a 
neck condition, a right elbow disability, and a left foot 
condition in March 1991.  He appealed the assignment of a 
noncompensable evaluation for all three conditions, and 
although a 10 percent rating has since been awarded for the 
neck and elbow conditions, he has continued his appeal on all 
three issues.  

The United States Court of Appeals for Veterans Claims, 
formerly known at the United States Court of Veterans 
Appeals, and hereinafter the Court, has previously held that 
a claim for an increased rating for a disability is generally 
well-grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1997), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1999).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).


I.  Fracture of the Left Fifth Metatarsal

While in service, the veteran fractured the fifth metatarsal 
of his left foot.  This condition has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5084 (1999), which states 
that moderate foot injuries will be assigned a 10 percent 
disability rating.  If the injury is moderately severe or 
severe, a disability rating of 20 or 30 percent respectively 
will be awarded.  When there is an actual loss of the use of 
the foot, a 40 percent evaluation will be assigned.  
Alternatively, per 38 C.F.R. Part 4, Diagnostic Code 5083 
(1999), malunion or nonunion of the tarsal or metatarsal 
bones, moderate, will warrant a 10 percent evaluation.  A 
moderately severe disability warrants a 20 percent rating, 
and severe disability merits a 30 percent rating.  

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1999).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 8 Vet. App. 202, 206-07 (1995).

In conjunction with the veteran's appeal, a Joints 
Examination was conducted in August 1996.  During the pre-
exam interview, the veteran told the examiner that he 
sometimes experienced pain and tenderness in the left foot 
usually after periods of weight-bearing.  Examination of the 
left foot produced the following results:

	. . . Examination of the left foot 
reveals that there was no tenderness over 
the area of the fifth metatarsal.  He did 
have tenderness to palpation across the 
ball of the foot.  The ankle had five 
degrees of dorsiflexion and 40 degrees of 
plantar flexion.  He had full range of 
motion of the toes.  He had a palpable 
posterior tibial pulse in the left foot.  
He was able to toe walk at this time 
without particular problems, but he 
demonstrated a slight limp with heel 
walking on the right secondary to 
complaints of knee pain.

A diagnosis of "healed fracture of the left fifth 
metatarsal" was given.  When asked whether the healed 
fracture of the foot presented the veteran with any 
functional difficulties, the doctor merely noted that the 
veteran should avoid prolonged standing and using steps.  The 
rest of the medical records are silent as to complaints 
resulting from the healed fracture in the left foot.

In determining whether an increased rating is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that 
evidence has not been presented which would indicate that the 
veteran's left foot disability has become so severe as to be 
classified as moderately disabling under any of the 
diagnostic codes which could be analogized to the veteran's 
toe fracture residual.  X-rays have not shown any 
abnormalities resulting from the fracture.  Although he has 
complained of pain in connection with his claim, the clinical 
records for the past several years do not show recent or 
regular treatment for complaints of pain in the left foot.  
Moreover, when examined in 1996, findings were not chronicled 
that would corroborate the veteran's subjective complaints of 
occasional pain in the left foot.  While his foot may be 
undergoing some degenerative changes due to the residuals of 
the fracture, comparable objective findings do not support a 
compensable evaluation.  Accordingly, the preponderance of 
the evidence is against the claim for a compensable rating.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.10, Part 4, Diagnostic Code 5284 
(1999).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

II.  Cervical Segment of the Spine

The RO has rated the veteran's neck condition as 10 percent 
disabling pursuant to the rating criteria for degenerative 
joint disease (limitation of motion of the cervical segment 
of the spine) found at 38 C.F.R. Part 4, Diagnostic Codes 
5003 and 5290 (1999).

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (1999).  The shoulder, elbow, wrist, 
hip, knee, and ankle are considered to be major joints for 
the purpose of rating disability for arthritis.  38 C.F.R. 
§ 4.45, Part 4, Diagnostic Code 5002 (1999).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5290 (1996).  Although it has 
since been repealed, the VA Physician's Guide for Disability 
Evaluation Examinations does provide the Board with a guide 
as to what may be considered normal or average range of 
motion measurements.  Those measurements are as follows:

Flexion Forward			30 degrees
Extension Backward			30 degrees
Lateral Flexion			40 degrees
Rotation				55 degrees

Since Diagnostic Code 5290 [38 C.F.R. Part 4 (1999)] provides 
for three levels of disability based upon limitation of 
motion in the four planes of movement in the lumbar spine, 
designated as slight, moderate or severe, the Board suggests 
that the levels of disability based upon limitation of motion 
correspond generally to ranges of degrees in each of the 
planes of movement.  Accordingly, a slight disability would 
be measured as a loss of motion up to approximately 33 
percent of the normal range of motion; a moderate disability 
would be measured as a loss of motion between 33 and 66 
percent of normal range of motion; and, a severe disability 
would be measured as a loss of motion greater than 66 percent 
of normal range of motion.

Per 38 C.F.R. Part 4, Diagnostic Code 5293 (1999), 
intervertebral disc syndrome will be rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.
				60 Percent Disabling

Severe; recurring attacks, with 
intermittent relief.
				40 Percent Disabling

Moderate; recurring attacks.
				20 Percent Disabling

Mild.				10 Percent 
Disabling

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:

weakness; fatigability; incoordination; 
restricted or excess movement of the 
joint; or, pain on movement.

38 C.F.R. § 4.45 (1999).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors which must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

During this appeal, the veteran underwent a physical that 
produced the following range of motion test results:


Normal 
ROM
(In 
Degrees
)
Exam - 
8/21/96
(In 
Degrees
)
Forward 
Flexion
30
40
Backwar
d 
Flexion
40
25
Right 
Lateral 
Flexion 
40
--
Left 
Lateral 
Flexion
40
--
Rotatio
n to 
the 
Right
55
55
Rotatio
n to 
the 
Left
55
55

On the exam, the examiner noted that the veteran complained 
of pain and had appropriate facial wincing.  Grating was not 
reported and there was no sensory or motor loss present in 
the upper extremities.  The diagnosis given was:

Chronic cervical disk syndrome - prior 
MRI [magnetic resonance imaging] scan 
report indicates spondylotic pathology 
from C4-5 to C6-7.  At both C4-5 and C5-
6, there are disk lesions suggesting 
combined herniation and end-plate ridge 
formation, left-sided.  No definite mass 
lesion identified at C6-7.

The examiner further wrote:

	. . . It is this examiner's opinion 
that he has very significant functional 
impairment related to his degenerative 
joint disease of the cervical spine and 
of the right elbow. . . In general, I 
think that he would have rather 
significant difficulty with lifting and 
carrying.  He would have difficulty with 
any attempts at overhead work.  He should 
not work around unprotected heights or 
moving machinery. . . 

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  If the Board relies 
solely on the medical findings, it would not be able to grant 
an increased evaluation for this condition.  That is, the 
symptoms exhibited by the veteran would not entitle him to a 
rating greater than 10 percent disabling.  He only has a 
minimal amount of decreased mobility of the neck.  He has not 
exhibited radiculopathy and the range of motion studies do 
not show severely restricted, or even moderately restricted, 
movement of the veteran's neck.  Although he does complain of 
pain, he has nearly full motor strength and all reflexes are 
present.  

However, the Court has said that the VA must also consider 
functional loss when evaluating a disability.  A VA physician 
has classified the veteran's functional loss as a result of 
his neck injury as significant.  To the Board, this is a 
rather nebulous term - it gives the Board some leeway in 
assigning a disability evaluation.  Yet, the VA is obliged to 
give the veteran the benefit of the doubt and to apply the 
rating criteria that more closely approximates the 
limitations experienced by the veteran as a result of the 
disability.  

Keeping this in mind, it is the conclusion of the Board that 
the rating criteria used for cervical disc disease is not for 
application.  Although the veteran has been diagnosed with a 
disc condition, he does not display any of the manifestations 
and symptoms indicative of a disc condition.  Thus, the Board 
believes that it should use the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5290 (1999).  Does significant 
restriction of function equate to moderate limitation of 
motion or severe limitation of motion?  It is a toss-up and 
since the veteran is entitled to the benefit of the doubt, 
the Board will assign the higher rating of 30 percent.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.10, Part 4, Diagnostic Codes 5290 
(1999).  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

III.  Right Elbow - Prior to August 21, 1996

The third disability for which the veteran is seeking an 
increased evaluation is that of the right elbow - 
osteochondritis dissecans of the capitellum of the right 
elbow with multiple intra-articular loose bodies.  This 
condition has been rated, by analogy, pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5003 
(1999).  When a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (1999).  The shoulder, 
elbow, wrist, hip, knee, and ankle are considered to be major 
joints for the purpose of rating disability for arthritis.  
38 C.F.R. § 4.45, Part 4, Diagnostic Code 5002 (1999).

The rating schedule provides a noncompensable evaluation for 
limitation of flexion of the forearm to 110 degrees.  A 10 
percent evaluation is assigned for limitation of flexion of 
the forearm to 100 degrees.  A 20 percent evaluation is 
provided for limitation of flexion of the forearm to 90 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5206 (1999).

The rating schedule provides a 10 percent evaluation for 
limitation of extension of the forearm to 60 degrees.  A 20 
percent evaluation is provided for limitation of extension of 
the forearm to 75 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5207 (1999).  Additionally, per 38 C.F.R. Part 4, Diagnostic 
Code 5213 (1999), a 10 percent rating will be assigned for 
limitation of supination of the forearm to 30 degrees or 
less.  A 20 percent rating will be provided for limitation of 
pronation with loss of motion beyond the last quarter of the 
arc with the hand not approaching full pronation.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:

weakness; fatigability; incoordination; 
restricted or excess movement of the 
joint; or, pain on movement.

38 C.F.R. § 4.45 (1999).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors which must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

Prior to the veteran retiring from the US Army, he underwent 
a general medical examination in May 1990.  Optional Form 
275, Medical Record Report, May 5, 1990.  The right elbow was 
noted as being nontender with full supination, pronation, 
flexion, and extension.  Pain was not reported nor was it 
complained of by the veteran.  Reports of pain in the elbow 
do not appear in the claims folder until August 1992 when the 
veteran mentions it as a part of his appeal to the Board.  
The private medical records the veteran proffered in support 
of his claim for an increased evaluation do not chronicle any 
treatment for the right elbow disability.  These same records 
also do not report any complaints by the veteran concerning 
his right elbow.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Although the veteran 
contends that he should receive a compensable evaluation for 
his right elbow condition, evidence has not been presented 
which would support his assertions.  Prior to October 1996, 
there is no evidence showing that the elbow is restricted in 
motion.  Moreover, arthritis was not diagnosed and pain was 
not noted in the medical treatment records.  Therefore, it is 
the conclusion of the Board that the evidence is against the 
veteran's claim for a compensable evaluation for a right 
elbow condition.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

IV.  Right Elbow - After August 20, 1996

On the 21st of August, 1996, the veteran underwent an 
orthopaedic examination of the right elbow. Upon completion 
of the exam, the examiner reported the following:

	. . . The right elbow had 0-135 
degrees range of motion actively and 
passively.  He had rather marked pain on 
full extension of the elbow.  No swelling 
or tenderness is noted.  He had a full 
pronation and supination noted. . . . 
Strength of the upper extremities was 
felt to be normal. . .

....

	. . . It is this examiner's opinion 
that he has very significant functional 
impairment related to his degenerative 
joint disease of the cervical spine and 
of the right elbow. . . . In general, I 
think he would have rather significant 
difficulty with lifting and carrying.  He 
would have difficulty with any attempts 
at overhead work.  He should not work 
around unprotected heights or moving 
machinery.  He should avoid repetitive 
use or pushing-and-pulling type movements 
with the right arm secondary to his elbow 
problem. . . 

Arthritis was not shown by x-ray films.

Based on this examination, the RO increased the veteran's 
right arm disability rating from zero to 10 percent.  VA Form 
21-6796, Rating Decision, September 11, 1998.  The diagnosis 
criteria used was 38 C.F.R. Part 4, Diagnostic Code 5024 
(1999).  Per this code:

The diseases under diagnostic code 5013 
through 5024 will be rated on limitation 
of motion of affected parts, as 
arthritis, degenerative, except gout 
which will be rated under diagnostic code 
5002.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (1993).  The shoulder, 
elbow, wrist, hip, knee, and ankle are considered to be major 
joints for the purpose of rating disability for arthritis.  
38 C.F.R. § 4.45, Part 4, Diagnostic Code 5002 (1993).

The rating schedule provides a noncompensable evaluation for 
limitation of flexion of the forearm to 110 degrees.  A 10 
percent evaluation is assigned for limitation of flexion of 
the forearm to 100 degrees.  A 20 percent evaluation is 
provided for limitation of flexion of the forearm to 90 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5206 (1999).

The rating schedule provides a 10 percent evaluation for 
limitation of extension of the forearm to 60 degrees.  A 20 
percent evaluation is provided for limitation of extension of 
the forearm to 75 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5207 (1999).  Additionally, per 38 C.F.R. Part 4, Diagnostic 
Code 5213 (1999), a 10 percent rating will be assigned for 
limitation of supination of the forearm to 30 degrees or 
less.  A 20 percent rating will be provided for limitation of 
pronation with loss of motion beyond the last quarter of the 
arc with the hand not approaching full pronation.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1999).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:

weakness; fatigability; incoordination; 
restricted or excess movement of the 
joint; or, pain on movement.

38 C.F.R. § 4.45 (1999).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors which must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  No other evidence has 
been presented in support of the veteran's claim.  As 
evidenced above, symptomatology indicative of a more serious 
or severe elbow condition has not been presented.  While the 
veteran has complained of pain on motion, the elbow shows no 
signs of angulatory deformity, false motion, restriction of 
motion, or shortening.  Additionally, there is no ankylosis 
of the elbow and no flail joint.  Therefore, it is the 
opinion of the 10 percent evaluation currently assigned to 
the condition adequately compensates the veteran for the pain 
and functional limitations he now suffers.  Thus, since 
indicators of a more severe condition have not been 
presented, an increased rating for a right elbow disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, Part 4, 
Diagnostic Codes 5206, 5207, and 5213 (1999).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1997) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the fifth metatarsal of the left foot is 
denied.

2.  An evaluation of 30 percent for a disability of the 
cervical segment of the spine is granted, subject to the 
regulations governing the disbursement of monetary benefits.

3.  Entitlement to compensable evaluation for "right tennis 
elbow", also described as osteochondritis dissecans of the 
capitellum of the right elbow with multiple intra-articular 
loose bodies, prior to October 21, 1996, is denied.

4.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the capitellum of the right 
elbow with multiple intra-articular loose bodies, after 
October 20, 1996, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







